EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 20 September 2021 is acknowledged and entered.  Following the amendment, claim 34 is canceled, and claims 30 and 35 are amended,.    
Currently, claims 30-33 and 35-41 are pending.   

Withdrawal of Objections and Rejections:
All objections and rejections of claim 34 are moot as the applicant has canceled the claim.
The rejection of claims 30-33, 35, 36, 38, 40 and 41 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of applicant’s amendment.
The lack of enablement rejection of claims 30-33, 36, 38, 40 and 41 under 35 U.S.C. 112(a) are withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Rejoinder of Claims
Claim 30 is generic and allowable. The dependent claims 37 and 39, previously withdrawn from consideration as a result of species election requirement, have all the limitations of the generic claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement between the two second antibodies, as set forth in the Office action mailed on 7/22/2021, is hereby withdrawn, and claims 37 and 39 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with M. Scott McBride on 20 September 2021.
The application has been amended as follows: 
Claim 41 has been canceled.
st paragraph, last line, “comprising of” has been replaced by -- consisting of --; in part c), i), last line, -- , respectively -- has been added after “(SEQ ID NO:12)”; and in part c), ii), last line, -- , respectively -- has been added after “(SEQ ID NO:18)”.
Claim 31: lines 1-2, “the amino acid sequences of” (before “the light chain”) has been deleted; and in line 3, “comprises" has been replaced by -- comprise --.
Claim 32: the content has been replaced by the following:
-- 32. The method of claim 30, wherein the light chain and the heavy chain of said first antibody comprise the amino sequence of SEQ ID NO:25 and the amino sequence of SEQ ID NO:26, respectively. --
Claim 33: lines 1-2, “or antigen binding fragment thereof,” has been deleted; and in line 4, “comprising” has been replaced by -- consisting of --.
Claim 35: line 2, “comprising of” has been replaced by -- consisting of --.
Claim 36: in line 2, “comprises" has been replaced by -- comprise --; and in line 3, -- , respectively -- has been added after “SEQ ID NO:22”.
Claim 37: in line 2, “comprises" has been replaced by -- comprise --; and in line 3, -- , respectively -- has been added after “SEQ ID NO:24”.
Claim 38: the content has been replaced by the following:
-- 38. The method of claim 30, wherein the light chain and the heavy chain of said second antibody comprise the amino sequence of SEQ ID NO:27 and the amino sequence of SEQ ID NO:28, respectively. --
Claim 39: the content has been replaced by the following:
-- 39. The method of claim 30, wherein the light chain and the heavy chain of said second antibody comprise the amino sequence of SEQ ID NO:29 and the amino sequence of SEQ ID NO:30, respectively. --
Claim 40: the content has been replaced by the following:
-- 40. The method of claim 30, further comprising the step of quantifying the amount of the complex of the first antibody or antigen-binding fragment thereof and human-IL-21. --

Conclusion:
Claims 30-33 and 35-40 are allowed.



Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/4/21